Title: To George Washington from Major General Alexander McDougall, 22 March 1779
From: McDougall, Alexander
To: Washington, George


Sir,
Head Quarters Peeks Kill [N.Y.] March 22nd 1779 1 A.M.
Two Hours ago, I had the Honor, to cover Sundry Copies of Original Letters and papers from New-York, to which I beg Leave to refer you.
This will be handed to you, by Mr Elijah Hunter Assistant Commissary of Forage at Bedford in this state. He is the person, mentioned in my last, the link of the Chain between me and ——. He goes to Head Quarters, for such Intelligence, as you shall judge expedient, to give him, on a Matter, which he will fully communicate—It is with great Reluctance, he engaged in this Business—But a Desire to serve his Country, has prevailed on him to undertake it. I am with great Truth and Regard Your Excellency’s most Obedient and most humble Servant
Alexr McDougall
